 a "4EIn the Matter of DIAMONDMAGNESIUM COMPANYandUNITED GAS,COKE AND CHEMICAL WORKERS OF AMERICA (C. I.0.)Case No., 8-R-1499.Decided July 17,1944Mr., Frank L. Danello,for thecBo'ard.,Mr. Charles J. Smith,of Cleveland, Ohio, and Mr.Frank J. Blazinc,of Painesville, Ohio, for the Company.Mr. Wendell Rino.gholz,of Cleveland, Ohi°for the C. I. O.Mr. Joseph A. Padway, by Mr. Robert A. Wilson,ofWashington,D.,C., andMessrs. Jesse GallagherandAnthony La'ig,of Cleveland,Ohio, for Local 496.Mr. Stanley Denlinger,of Akron, Ohio, andMr. William Thomas,,of Cleveland, Ohio, for District 50.Mr. William R. Cameron,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION'STATEMENT OF THE CASEUpon petition duly filed by United Gas, Coke and'Chemical Workers,of America (C. I. 0.), herein called the C. I. 0., alleging that a' ques-tion affecting commerce had arisen concerning the representation ofemployees of Diamond Magnesium Company, Painesville, Ohio,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Louis Plost,Trial Examiner. Said hearing was held at Painesville, Ohio, on May26, 1944.The Company, the C. I. O., Local Union 496 of the Inter-nationalHod Carriers', Building and Common Laborers' Union ofAmerica, A. F. of L.,1 herein called Local 496, and District 50, UnitedMine Workers of America, herein called District 50, appeared, par-ticipated, and were afforded full opportunity to be hetird, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues.The Trial Examiner's rulings made at the hearing are1The parties stipulated at the hearing that this is the sane labor organization as thatwhich the Board certified inMatter of Diamond-Magnesium Company,48 N. L. R. B. 67,under the name of Construction and General Laborers Union, Local 49657 N. L R.B., No. 74.1393 394DECISIONS OF NATIONAL-LABOR RELATIONS-BOARDfree from prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the follow-ing :FINDINGS- OF FACT1.TIIE BUSINESS OF TIIE COMPANY'Diamond 'Magnesium Company, an Ohio corporation, is a whollyowned subsidiary of Diamond Alkali Company.The Company op-erates a defense plant in Painesville Township, Ohio, built by the De-fense Plant Corporation, where it manufactures magnesium and mag-nesium alloy metals used entirely by the United States Government inthe war effort.The value of the raw materials used at the plant, aswell as the value of the products made by the plant, exceed $100,000annually.' -The Company admits that it, is engaged in commerce, within- themeaning of 'th'e National Labor Relations `Act.II.THE ORGANIZATIONS INVOLVEDUnited Gas, Coke 'and Chemical Workers of America is a labor or-ganization, affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.Local Union 496 of the International Hod Carriers', Building andCommon Laborers' Union of'America is a labor organization, affiliatedwith the American Federation of Labor, admitting, to membershipemployees of the Company.,District 50, United Mine Workers of America, is a labor organiza-tion admitting to membership employees of the Company.III. 7HE QUESTION CONCERNING REPRESENTATIONBy letter dated March 30, 1944, the C. I. O. informed the Companyand maintenance employees and requested recognition as representa-tive of such employees for the purposes of collective bargaining.The'Company replied by letter dated April,5, 1944, refusing to recognizethe C. I. O. and stating that it considers the present certification' ofLocal 496 as such representative to be effective until otherwise directedLy the Board.-On May 14, 1943, following an election conducted by the Boardpur-suant to a Decision and Direction of Election issued on March 15,1943,2 the Board certified Local 496 as representative of the Company's2Matterof Diamond MagnesvxmCo, 48,N. L R B 67, above cited 395,employees in -a production and maintenance unit.Under the auspicesof Local 496, a- committee selected- from among the employees there-after . entered into 'negotiations - with the Company, which resultedin tentative agreement upon all the terms of a collective bargainingcontract other than those relating to vacations, maintenance of mem-had to the Goveimnient's Conciliation-Service and the controversy re-lating to vacations was resolved; an impasse was reached as to'theremaining issues, and about August 13, 1943, the dispute was submittedto the War Labor Board. On January 14, 19.44, the Regional WarLabor Board issued its Directive Order granting maintenance of membership and a check-off provision, but denying the request of Local 496for an increase in wages. Local 496 thereupon petitioned the NationalWar Labor Board for review of this Directive Order, and no decisionhad been issued by the latter board at the time of the hearing herein.Other than the conduct of negotiations and the prosecution of dis-puted issues before the War Labor Board, above set forth, Local 496,ha s; perfornied -no ^ function-.,as, representative -of -the Company's em-ployees.None of the contract provisions upon which Local 496 andthe Company have reached agreement has been enforced, the Com-pany taking the position, to which Local 496 has acquiesced, that itwill regard none of the contract provisions as effective until such timeas a complete contract has been executed.3No grievances have beenhandled by Local 496, although the Company states that grievancesamounting in number toI approximately a thousand have been ad-justed between the Company and its employees individually.Therecord indicates that, other than certain former construction workerswho became members of Local 496 prior to completion of the Com-pany's plant and commencement of production, Local 496 has at pres-'ent-few members within the plant.' Following its certification as col-lective bargaining, representative, Local 496 neither sought nor adlnitted additional members among the production and maintenanceemployees.Both at the initial meeting of the committee selected tonegotiate the contract, which was composed largely of non-members ofthe Union, and a meeting of employees held shortly thereafter, Local496 informed the employees that it would not admit them into mem-bership until after a contract with the Company had been executed.5Although,as indicated above, it sought in negotiations with the Company,and obtainedby order of the regional panel of the war Labor Boaid,a provision for maintenance ofmembership together with a check-off of union dues,Local 496 has abandoned this requestand now seeks before the National War Labor Board a reversal of this order and elimina-tion of the check-off.It has circulated among the employees for their signatures cardspurporting to bear an agreement whereby the employees shall voluntarily pay union duesin c,nsideration of relinquishment by the Union of the check-off system.4 The record further,discloses that a few weeks before the hearing herein, at a meetingheld under the auspices of Local 496,a representative of that organization offered to obtaina new local charter for a union among the Company's employees,if they could obtain a50`percent.membershipFin:'the.plant 396 z -DECISIONSPOF1-NATIONAL -LABOR RELATIONS BOARDSubsequently, however, Local 496 sought unsuccessfully to obtainmemberships.- Thus, the testimony of a member-of the executive com-mittee of Local 496, formerly a construction worker but now a coin-'pany employee, reveals that at some time during "the middle of lastployees in his department, but, after interviewing 35 of such employeeswithout success, was compelled to abandon his attempt because. of'employee opposition.5Ldcal 496 contends that no; election to determine'-a, collective bar-gaining representative of the Company's production and maintenanceemployees slloiild be conducted at the present time, and cites in sup-port of its contention our decision in theAllis-ChalmersandKe'nve,-cott Coppercases,6 wherein we refused to direct elections in view ofthe fact, in each case, that consummation of the results of collectivebargaining, conducted by* a duly certified representative, had' beendelayed by the submission of disputed issues to the War Labor Board.As we pointed-out in theLandis Machine Company.case,'' however,the mere pelidency of a dispute before the National War Ltbor Boarddoes` not operate to' divest this Board of jurisdiction in a representa-tion proceeding.Nor 'does the fact' that execution of ':a completeby'orderly governmental procedure, in itself necessarily require us torefuse to proceed to a 'redetermination of the collective bargainingrepresentative for the employees involved. uIn each case, it is neces-sary for us to weigh the proper interest of the employees in continuingto be represented only by a labor organization of their choice, againstconsiderations related to the desirability''of maintaining stability incollective bargaining relations.In the instant case, we think 'that theformer interest is the more important, and that no stable and peacefulrelations would be achieved by dismissing the petition.As notedabove, more than a year has elapsed since our'previous certification- of'arepresentative for the Company's prod uction'anthimtintenance-em-ployees: ' .In w view of all the circumstances disclosed by the recordherein,' including the disclosure,of substantial defection among theemployees from Local 496, a circumstance which cannot be said 'tohave resulted solely, or in substantial measure, from the'submission5The shift fn empl,yee affiliation is further evinced by the statements of the Board's,representatives concerning their investigation of interest of the contending labor organiza-tions, which indicate that the C I 0 at present represents approximately 61 percent, andDistrict 50 approximately 21 percent, of the employees within the appropriateunit.See'footnote 9, belowMatter of Allis-Chalmers Manufacturing Company,50 N. L. R B '306, 52 N. L. R. B. 100 ;Matter of Kennecott Copper Corporation, Nevada Mines Division,51 N. L. R B. 1140.?Matter of Landis Machine, Company,54 N. L It. B 1440;see alsoMatter of 'PortDodge Creamer.i Company,51 N. L. It.B. 928.1 DIAMOND MAGNESIUM COMPANY397yof disputed issues to solution by the orderly processes of government,we are of opinion that it will not effectuate the policies of the Act todeny to the Company's employees the opportunity to select 'a collectivebargaining, represenative at this time, if they so desire.8Sttttei4nts O'f `the Field' Examiner,, introduced in evidence; and ofthe Trial Examiner read into the record at the hearing, indicate thatthe C. I. O. and District 50 each represents a substantial number ofthe Company's employees within the unit hereinafter found to beappropriate."_We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9, (c) and Section 2 (6) and (7) of the Act.'W. THE APPROPRIATE UNIT.The parties.-agree that All hourly rated- ind piece-work employeesof=the' Company who are engaged in lroduction `and maintenance,,including 'yard'employees,but excluding foremen, supervisors,clerical employees, -nurses,and main laboratory employees,constitutean appropriate unit 10The Company, however, contends that theplant-protection guards should now become a part of the productionand maintenance unit,, inasmuch as they are no longermilitarized,having been discharged from allegiance to the United States Army asof May 19, 1944.However, on October 6, 1943, we directed an elec-tion among the Company's guards and on November 12, 1943, PlantGuard Local No. 23456, A. F. L., was certified as their representative.Inasmuch as the guards are now, represented by a collective bargain-ing representative, whose certification is less than 1 year old, we shallexclude the guards from the unit herein:We find that all-hourly and piece-work production and maintenanceemployees of the Company, including yard employees, but excludingforemen, watchmen, guards, clerical employees, nurses, main labora-tory employees, and all other supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in.thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.8 SeeMatter of, Columbia Protektosite Co., Inc.,52 N L R 13.565.°The Field Examiner reported that the C I. 0 submitted 306 authorization cards, ofwhich 296, 'dated from January through April 1944, appeared to bear names of employeeson the Company,s pay ion of.April 10,1944,containing 482 names within the appropriateunit.-The Trial Examiner,reported that District 50 submitted 100 cards,dated from FebruarythroughMay 1944,all of which appeared to bear the' names of employees on the pay rollabove menti-ned.Local 496 relies on its previous certification as sufficiently establishingits interest herein.",This is the unit in which,on May 14, 1943, Local 496 was certified as representative. 398DECISIONSOF NATIONALLABOR RELATIONS BOARDV.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees.in the appropriate unit w,^ho,tiy=ere,employed during the pay-rollperiod immediately preceding the date of the Direction of Election,herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board,by Section 9 (c) -of the National Labor Relations Act,and pursuant to Article III, Section 9, of, National Labor RelationsBoard Rules and Regulations-Series 3, it is hereby,DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Diamond Mag-nesium Coii'ipany; Paipesv,iile, Ohio, an election by secret ballot'.shall.be conducted as early as possible, but not later than thirty (30) daysfrom the date of'this Direction, under the direction and supervision'of the Regional Director for the Eighth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did riot work dur-ing said pay-roll' period because they were ill" or on vacation or tem-porarily'laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to'the date of the election,to determine whether they desire to be represented by Local Union496 of the International Hod Carriers', Building and CommonLaborers' Union of America, A. F. L., by United Gas, Coke and Chem-icalWorkers of-America (C. I. 0.), or by District'50, United MineWorkers of America, for the purposes of collective bargaining, or bynone.-